The State /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2015

                                     No. 04-15-00460-CR

                                      Gary CASTILLO,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8212
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER

        The court’s reporter’s record is currently due August 31, 2015. However, the court
reporter has filed a notice of late record in which she states her belief that the record is due
August 3, 2015. Based on her belief that the record is due August 3, 2015, the reporter asks for
an extension of time to file the record until September 3, 2015. We GRANT the reporter’s
request for an extension of time to September 3, 2015, which is a four-day extension from the
actual due date.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court